Citation Nr: 1124949	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-05 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  

This matter was previously before the Board in September 2008 when the Board denied the Veteran's claim.  The Veteran appealed the September 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in October 2010, the Court vacated the Board's September 2008 decision and remanded the case to the Board.  

The record reflects that the Board received new evidence from the Veteran that was associated with the claims folder after the issuance of the January 2007 statement of the case.  As such, the RO has not considered such evidence in compliance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  No waiver of initial RO consideration is currently of record. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran avers that he has had borderline high blood pressure since service, and that his hypertension is related to service.  Based on the evidence of record, the Board finds that VA has a further duty to assist the Veteran.

An April 2005 VA medical record reflects that the Veteran was diagnosed with hypertension about two years earlier, or in approximately 2003.  An October 2005 VA medical record reflects that hypertension was diagnosed about three years earlier, or in approximately 2002.  The earliest evidence of record of hypertension is a March 2004 VA medical record.  The RO should request the Veteran to provide pertinent information for VA to obtain all private or VA medical records, if any, which reflect a diagnosis of hypertension in 2002 or 2003.  

The Veteran has submitted photocopies of an American Red Cross donation card.  The Board finds that the copies are difficult to read, and requests that the Veteran be asked to submit the actual card, so that VA may make a more readable copy.  In addition, the card notes that the Veteran has donated 75 units of blood over his lifetime.  As the card indicates that a blood pressure reading is taken upon donations, the Board finds that all American Red Cross records pertaining to the Veteran's donations would be beneficial to the Board in adjudicating the claim.  Therefore, VA should attempt to obtain them.  

The Veteran contends that military dentists routinely take blood pressure measurements; the Board finds no evidence of such a routine practice.  Nevertheless, as the Board is remanding the claim for other reasons, VA should attempt to obtain all service dental records, if any, for the Veteran.

Finally, the Board finds that the Veteran should be afforded a VA examination and opinion as to the etiology of his hypertension.  The examiner, in rendering an opinion, should consider all of the pertinent evidence of record, to include the blood pressure readings from the American Red Cross, and the following blood pressure readings from the medical records:

      April 1965 (pre-induction): 140/80
      May 1967 (separation):       140/80
      September 1969 (blood pressure donation):  144/62
      August 1983 (knee pain):  140/90
      September 1983 (knee pain): 156/86
      November 1983 (VA examination):  	118/78 (sitting)
							130/84 (recumbent)
							158/88 (standing)
							120/62 (sitting after exercise)
							120/76 (2 min. after exercise)
							
	September 1987 (change in bowel habits): 132/84
	March 1988 (knee pain): 138/80
	November 1988 (cyst):  146/100
	February 1989 (headache):      130/84
	September 1995 (knee pain):   140/94
	January 1996: (ortho post op): 160/90
	July 2002:                                 152/84
	March 2004 (diagnosis hypertension): 178/94 
 
Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for hypertension, to include a diagnosis, in 2002 and/or 2003, and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, if any, to include VA records, not already associated with the claims file.  Associate all obtained records with the claims file.

2.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the American Red Cross for all blood donation and/or blood pressure records from 1967 to present.  Thereafter, attempt to obtain all such records.  Associate all obtained records with the claims file.

3.  Request the Veteran to submit his original American Red Cross blood donation cards.

4.  Contact the National Personnel Records Center (NPRC) or any other appropriate facility, and attempt to obtain the Veteran's service dental records, if any.  Associate all obtained records with the claims file.

5.  After attempting to obtain the above noted records, and association of all obtained records with the claims file, schedule the Veteran for a VA examination to determine the etiology of the Veteran's hypertension.  Perform all necessary diagnostic tests and report all clinical manifestations in detail.  The examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to the Veteran's military service, to include Agent Orange exposure.  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should consider the evidence of record, to include the American Red Cross records, and the following blood pressure readings from the medical records:

April 1965 (pre-induction): 140/80
May 1967 (separation):        140/80
September 1969 (blood pressure donation):  144/62
August 1983 (knee pain):  140/90
September 1983 (knee pain): 156/86
November 1983 (VA examination):  118/78 (sitting)
						   130/84 (recumbent)
						   158/88 (standing)
						   120/62 (sitting after exercise)
						   120/76 (2 min. after exercise)
	September 1987 (change in bowel habits): 132/84
	March 1988 (knee pain): 138/80
	November 1988 (cyst):  146/100
	February 1989 (headache):  130/84
	September 1995 (knee pain): 140/94
	January 1996: (ortho post op): 160/90
	July 2002:152/84
	March 2004:  178/94 (diagnosis hypertension)

6.  Thereafter, readjudicate the issue of entitlement to service connection for hypertension, to include as due to Agent Orange exposure.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

